     Case 1:19-cr-20562-KMW Document 3 Entered on FLSD Docket 08/23/2019 Page 1 of 1

                                         M IN UTE O RDER                                                    Page2
                               M agistrate Judge Lisette M arie Reid
                   AtkinsBuildingCourthouse-3rd Floor                         Date:8/23/19          Time:2:00 p.m.
nefendant.. abloAmezcuaoorador             ,#,,aaa2-,o4      case#, n - ssco -              -
AUSA .
     .      /
            700-
               .
               0I M.rx /                               Auorney:
Violation-
         . consp.,PwidHeroin                               surr/ArrestDate:8/22/19           -
                                                                                             yoB:1978
Proceeding: InitialAppearance                                     G A Appt:
Bond/PTD Held:C Yes C No                Recom mended Bond:
Bond Setat:                                                       Co-signed by:
 U-
 C-Isurrenderand/ordonotobtainpassports/traveldocs                     Language: S8 n;ö/.
 1-
  r1
   - Reportto.PTSasdirected/or                 x'saweek/monthby Disposition:
     phone:          x,saweek/monthinperson
     Random urine testing by Pretrial
 Nr T
    Services                                                             =y           7-:
         reatm entasdeem ed necessary
 Nr Refrainfrom excessiveuseofalcohol
 Nr Participateinmentalhealthassessment&treatment
 Nr Maintainorseekfull-timeemployment/education
 Nr- Nocontactwithvictims/witnessu exceptthroughcounsel                ..
 Nr Nofirearms
 Nr Nottoencumberproperty
 Rr Maynotvisittransportationestablishments
     Homeconfinement/ElectronicMonitoringand/or
     Curfew              pm to           am ,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 Nr Travelextendedto:                                                    yjmefromtodayto                  excluded
 C   Other:                                                              from SpeedyTrialClock
NEv COURTAPPEARANCE      oate:            Tim e:         Judge:                        place:
ReportRECounsel:       V 1%
PTIjBondHearing:        V >'
                           f               (OJOD                                                -     '
Prelim/Arraign rRemoval:
StatusConference RE:
D A.R. /.
 .      5 -5-
            5.'
              34
             ...
                          .ov'
                       )c/-  .pxr                             yjme incourt:          V          *
                                s/tjsette M arie Reid                                M agistrateludge
